Allowable Subject Matter
Claims 1-7 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referenced Prior art include:
US 9,317,441 (Schoenberg) teaching device, comprising: a receive guest logical memory address module configured to receive the guest logical memory address; a determine index page entry module adapted to determine an index page reference from the guest logical memory address, wherein an index page allows a plurality of virtual machines to share an extended page table; a retrieve index page module adapted to retrieve a page index corresponding to the virtual machine from a virtual machine control structure of the virtual machine.
L. Zhou, S. Wu, X. Shi and H. Jin, "An Approach to Use Cluster-Wide Free Memory in Virtual Environment", 2011 Sixth Annual Chinagrid Conference, 2011, pp. 163-167.
Q. Luo, F. Xiao, Z. Ming, H. Li, J. Chen and J. Zhang, "Optimizing the Memory Management of a Virtual Machine Monitor on a NUMA System," in Computer, vol. 49, no. 6, pp. 66-74, June 2016.
D. S. Rao and K. Schwan, "vNUMA-mgr: Managing VM memory on NUMA platforms," 2010 International Conference on High Performance Computing, 2010, pp. 1-10.

However, none of the prior art include or renders obvious the features as recited in the claims, taken in light of the disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136